Exhibit 10.12
POSITIVEID CORPORATION
NON-QUALIFIED STOCK OPTION AWARD GRANTED UNDER THE
VERICHIP CORPORATION 2009 STOCK INCENTIVE PLAN
Name of Option Recipient: [insert name of Grantee]
On [insert applicable date], the Company awarded you a stock option. You were
granted an option to buy [insert applicable number] Shares of the Common Stock
at the price of $[insert applicable amount] per Share on or after [insert
vesting date], and on or before [insert expiration date]. [Where the option
award is to vest in tranches, use the following sentence as a replacement for
the one immediately prior: You were granted an option to buy [insert applicable
number] Shares of the Common Stock at the price of $[insert applicable amount]
per Share on or after the following dates—[insert number for first tranche] on
[insert first vesting date]; [insert number for second tranche] on [insert
second vesting date]; and [insert number for third tranche] on [insert third
vesting date]—and no later than [insert expiration date]. If to vest over more
than, or less than, three tranches, customize as necessary.]
IMPORTANT: By signing below, you agree to be bound by, and acknowledge receipt
of, the attached Terms and Conditions of this Non-Qualified Stock Option Award
and the VeriChip Corporation 2009 Stock Incentive Plan.
PositiveID Corporation
By:
Read and agreed to this
                     day of
                                                             , 20__.
[insert name of Grantee]

 

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
NON-QUALIFIED STOCK OPTION AWARD GRANTED UNDER
VERICHIP CORPORATION 2009 STOCK INCENTIVE PLAN

         
1.
  Definitions    
 
       
(a)
  Committee   The Committee (or, in certain cases, its designees) who
administers the Stock Option Plan
 
       
(b)
  Company   PositiveID Corporation, a Delaware corporation, f/k/a VeriChip
Corporation
 
       
(c)
  Grantee   The recipient of an Option Award
 
       
(d)
  Option   The option granted by the Option Award
 
       
(e)
  Option Award   The Non-Qualified Stock Option Award to which the Terms and
Conditions are attached together with, except where the context requires
otherwise, these Terms and Conditions
 
       
(f)
  Stock Option Plan   VeriChip Corporation 2009 Stock Incentive Plan, as amended

All capitalized terms not otherwise defined herein shall have the meanings given
to such terms by the Stock Option Plan.

2.   Evidence of Option Grant and Option not an Incentive Stock Option

The Option Award evidences a grant to the Grantee of an Option to purchase that
number of Shares (“Optioned Shares”) of the Common Stock of the Company
(“Stock”) set forth on the Option Award. The Grantee may exercise the Option as
shown on the Option Award. In no event shall the Option or any part of the
Option be exercisable after [insert expiration date] (the “Option Expiration
Date”). The Option shall not be treated as an “Incentive Stock Option,” as
defined in Section 422 of the Internal Code of 1986, as amended (“Code”).

3.   Exercise of Option

The Option shall be exercised by the Grantee delivering a written notice of
exercise to the Company’s corporate headquarters at 1690 S. Congress Ave.,
Suite 200, Delray Beach, Florida 33445. This notice shall specify the number of
Optioned Shares the Grantee then desires to purchase.

4.   Payment of Option Price

Payment for the Shares purchased under the Option shall be made to the Company
in cash (including cashier’s check, bank draft or money order).

 

1



--------------------------------------------------------------------------------



 



In addition to the foregoing methods of payment, payment of the Option price
may, at the discretion of the Committee, be made in whole or in part in other
property, rights and credits, including the Grantee’s promissory note.

5.   Form of Notice of Exercise

The Grantee’s notice as required by Section 3 shall be signed by the Grantee and
shall be in substantially the following form:
“I hereby exercise my Option to purchase                      Shares in
accordance with my Option Award dated                                         ,
                    , granted under the Company’s 2009 Stock Incentive Plan. The
aggregate Option price of the Shares I am purchasing is $                    . I
hereby tender in payment of such price, my cashier’s check, bank draft or money
order made payable to the Company in the amount of $                    .
If the Shares purchased have not been registered under the Securities Act of
1933, I hereby further represent to the Company that I am acquiring the
                     Shares that I am purchasing solely for investment and
solely for my own account and that I have no present intention of selling or
offering for sale any of such Shares to any other person or persons.”

6.   Stock Certificates

Upon the exercise of the Option solely for cash or cash and property, rights
and/or credits specifically permitted by the Committee, the Grantee shall be
entitled to a certificate evidencing the Shares acquired upon exercise.

7.   Legends on Certificates

The certificate or certificates to be issued under Section 6 shall be issued as
soon as practicable. Such certificate or certificates shall contain thereon a
legend in substantially the following form if the Shares evidenced by such
certificate have not been registered under the Securities Act of 1933, as
amended: “The shares represented by this certificate have not been registered
under the Securities Act of 1933 or any applicable state law. They may not be
offered for sale, sold, transferred or pledged without (1) registration under
the Securities Act of 1933 and any applicable state law, or (2) at holder’s
expense, an opinion (satisfactory to the Company) that registration is not
required.”
The certificates shall also contain such other legends as may be appropriate or
required by law, such as a legend relating to any stockholders’ agreement that
may apply to the Shares.

 

2



--------------------------------------------------------------------------------



 





8.   Termination of Employment; Nonassignability

  8.1   Voluntary Termination or Termination for Cause.

a. If the Grantee’s Continuous Status as an Employee or Consultant voluntarily
terminates prior to attainment of age 65, the Grantee will have a thirty
(30) day period beginning on the date of termination during which the Grantee
may exercise the Option, but only to the extent the Option is vested and
exercisable on the date of termination. Any Option not exercised within such
period shall terminate and the Grantee’s rights thereunder shall cease.
b. If the Grantee’s Continuous Status as an Employee or Consultant is terminated
by the Employer for “Cause”, as defined below, then the Grantee’s full interest
in the Option shall terminate on the date of such termination of employment and
all rights thereunder shall cease whether or not the Option is then exercisable.
I. Whether a Grantee’s Continuous Status as an Employee or Consultant is
terminated for Cause shall be determined by the Committee.
II. Cause shall mean gross negligence, willful misconduct, flagrant or repeated
violations of the Employer’s policies, rules or ethics, a material breach by the
Grantee of any employment agreement between the Grantee and the Employer,
intoxication, substance abuse, sexual or other unlawful harassment, disclosure
of confidential or proprietary information, engaging in a business competitive
with the Employer, or dishonest, illegal or immoral conduct.

  8.2   Other Termination.

a. Death, Disability or Retirement. If the Grantee’s Continuous Status as an
Employee or Consultant is terminated for disability (as such term is defined in
Section 22(e)(3) of the Code), death, or voluntary termination by the Grantee
after attainment of age 65 (“Retirement”), such termination shall have no effect
on his or her rights under the Option, regardless of whether the Option is then
exercisable. The Option shall continue to vest and remain outstanding and
exercisable until it expires by its terms.
b. Termination by the Employer without Cause. If the Grantee’s Continuous Status
as an Employee or Consultant is be terminated by the Employer without Cause,
such termination shall have no effect on his or her rights under the Option,
regardless of whether the Option is then exercisable. The Option shall continue
to vest and remain outstanding and exercisable until it expires by its terms.
The Grantee’s service as a Director shall be deemed to have been terminated
without Cause if the Grantee ceases to serve in such a position solely due to
the failure to be reelected or reappointed, as the case may be, and such failure
is not a result of an act or omission which would constitute Cause.

 

3



--------------------------------------------------------------------------------



 




8.3 Non-Transferability of Rights; Designation of Beneficiaries. The Option
shall not be transferable by the Grantee otherwise than by will or the laws of
descent and distribution or as provided in this Section 8.3. During the lifetime
of the Grantee the Option shall be exercisable only by the Grantee. The Grantee,
however, may file with the Company a written designation of a beneficiary or
beneficiaries to exercise, in the event of death of the Grantee, the Option
granted hereunder, subject to all of the provisions of this Section 8. A Grantee
may from time to time revoke or change any such designation of beneficiary and
any designation of beneficiary under the Plan shall be controlling over any
other disposition, testamentary or otherwise; provided, however, that if the
Committee shall be in doubt as to the right of any such beneficiary to exercise
the Option, the Committee may determine to recognize only an exercise by the
personal representative of the estate of the Grantee, in which case the Company,
the Committee and the members thereof shall not be under any further liability
to anyone.
8.4 Deemed Termination of Employment and Transfer. If the Employer that employs
the Grantee (or of which the Grantee is a Director) ceases to be an Employer,
the Grantee’s Continuous Status as an Employee or Consultant shall be deemed to
have been terminated by such Employer without Cause as of the date that it
ceases to be an Employer. The transfer of a Grantee’s employment (or a
Director’s service as a Director) from one Employer to another Employer shall
not be deemed a termination of Continuous Status as an Employee or Consultant.

9.   Withholding

The Company or any Affiliate that employs the Grantee shall have the right to
deduct any sums that federal, state or local tax law requires to be withheld
with respect to the exercise of the Option, or as otherwise may be required by
such laws. The Company or any such Affiliate may require as a condition to
issuing Stock upon the exercise of the Option that the Grantee or other person
exercising the Option pay to the Company any sum that federal, state or local
tax law requires to be withheld with respect to such exercise or at 1690 S.
Congress Avenue, Suite 200, Delray Beach, Florida 33445, prior to or
concurrently with exercise. In the alternative, the Grantee or other person
exercising the Option, may elect to have the necessary number of shares
withheld, equal to the amount of the amount of tax required to be withheld.
There is no obligation that the Grantee be advised of the existence of the tax
or the amount which the employer corporation will be so required to withhold.

10.   Right to Exercise Acceleration

On or before the Option Expiration Date, the Option shall be immediately
exercisable in full (if not already exercisable) upon a Change of Control.

11.   Stock Option Plan Controls

The Option Award and these Terms and Conditions are subject to all terms and
provisions of the Stock Option Plan which is incorporated herein by reference.
In the event of any conflict, the Stock Option Plan shall control over the
Option Award and these Terms and Conditions.

 

4